DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both the second excitation light source that emits the second excitation light beam and the third excitation light source that emits the third excitation light beam.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Chen et al.

Regarding claim 1, an illumination system (Figure 8A, element 400), comprising: a first excitation light source (Figure 8A, element LS1), configured to emit a first excitation beam (Figure 8A, element B1); a transflective element (Figure 8A, element BC1), disposed on a transmission path of the first excitation beam (Figure 8A, element B1), wherein the transflective element (Figure 8A, element BC1) allows a first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) of the first excitation beam (Figure 8A, element B1) to pass through, and a wavelength conversion wheel (Figure 8A, element M1), disposed on a transmission path of the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) and comprising a wavelength conversion region (Figure 10B, element 121), wherein when the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) irradiates onto the wavelength conversion region (Figure 10B, element 121), the first portion beam is converted into a converted beam (Figure 8A, element B2) by the wavelength conversion region (page 10, paragraph 0081, lines 11-13); wherein the filter wheel (Figure 8A, element M2) includes a plurality of filter regions (Figure 4, elements M2a, M2b and M2c).
Regarding claims 2 and 18, the transflective element (Figure 11, element BC1) comprises a multilayer stacked structure (Figure 11, elements SE, 131 and 133), and the multilayer stacked structure (Figure 11, elements 
Regarding claim 3, a light intensity of the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 8A) is different from a light intensity (i.e. light has a different wavelength spectrum range; page 9, paragraph 0065, lines 1-4 and 7-9).
Regarding claim 7, a second excitation light source (Figure 7, element LS2) and an optical element (Figure 7, element BC2), wherein the second excitation light source (Figure 7, element LS2) is configured to emit a second excitation beam (Figure 7, element B4), the optical element (Figure 7, element BC2) is disposed between the first excitation light source (Figure 7, element LS1) and the transflective element (Figure 7, element BC1) and is configured to transmit the first excitation beam (Figure 7, element B1) and the second excitation beam (Figure 7, element B4) to the transflective element (Figure 7, element BC1).
Regarding claim 9, a wavelength of the first excitation beam (Figure 7, element B1) is different from a wavelength of the second excitation beam (Figure 7, element B4; page 4, paragraph 0040, lines 2-4).
Regarding claim 10, a wavelength of the first excitation beam is the same as a wavelength of the second excitation beam (page 6, paragraph 0048, lines 4-10).
Regarding claim 17, a projection apparatus (Figure 7, element 10), comprising: an illumination system (Figure 7, element 12), configured to emit an illumination beam (Figure 7, element L) and comprising: a first excitation light source (Figure 7, element LS1), configured to emit a first excitation beam (Figure 7, element B1); a transflective element (Figure 7, element BC1), disposed on a transmission path of the first excitation beam (Figure 7, element B1), wherein the transflective element (Figure 7, element BC1) allows a first portion beam of the first excitation beam to pass through (i.e. portion of B1 passing through element BC1 in Figure 7), a wavelength conversion wheel (Figure 7, element M1), disposed on a transmission path of the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) and comprising a wavelength conversion region (Figure 10B, element 121), wherein when the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) irradiates onto the wavelength conversion region (i.e. element 121 which is part of element M1, that is illustrated in Figure 7), the first portion beam (i.e. portion of B1 passing through element BC1 in Figure 7) is converted into a converted beam (Figure 7, element B3) by the wavelength conversion region (Figure 10B, element 121); and a transmission path of the converted beam (Figure 7, element B3) transmitted from the wavelength conversion wheel (Figure 7, element M1), wherein the filter wheel (Figure 7, element M2) has a plurality of filter regions (Figure 4, elements M2a, M2b and M2c); and a light valve (Figure 7, element 14), 
Hsieh et al. teaches the salient features of the present invention as explained above except (regarding claims 1-3 and 18) a second beam portion, and (regarding claims 1 and 17) a transflective element reflects a second portion beam of the first excitation beam; and a filter wheel disposed on a transmission path of the second portion beam reflected from the transflective element and a transmission path of the converted beam; and the second portion beam and the converted beam irradiate onto each of the plurality of filter regions of the filter wheel.
Chen et al. (US Pub. No. 2020/0073219 A1) discloses (regarding claims 1-3 and 8) a second beam portion (see annotated Figure 15A, element EB-B); and (regarding claims 1 and 17) a transflective element (Figure 15A, element 740) reflects a second portion beam (Figure 15A, element EB-B) of the first excitation beam (Figure 15A, element EB-A); and a filter wheel (Figure 15A, element 730) disposed on a transmission path of the second portion beam (Figure 15A, element EB-B) reflected from the transflective element (Figure 15A, element 740) and a transmission path of the converted beam (Figure 15A, element CB); and the second portion beam (Figure 15A, element EB-B) and the converted beam (Figure 15A, element CB) irradiate onto each of the plurality of filter regions (i.e. filter 730 is the same or similar to filters 530, 530a, 530b, 530c and 530d which have a plurality of regions as illustrated in Figures 11, 13, 

    PNG
    media_image1.png
    849
    735
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second beam portion, and a transflective element reflects a second portion beam of the first excitation beam; and a filter wheel disposed on a transmission path of the second portion beam reflected from the transflective element and a transmission path of the converted beam; and the second portion beam and the converted beam irradiate onto each of the plurality of filter regions of the filter wheel as shown by Chen et al. in combination with Hsieh et al.’s invention for the purpose of providing an illumination system capable of allowing a .
Claims 4-6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in combination with Chen et al. as applied to claims 1-3, 7, 9-10, 17-18  above, and further in view of Yamada et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses (regarding claims 6 and 21) a wavelength conversion region (i.e. wavelength conversion area) comprises a plurality of wavelength conversion sub-regions (Figure 10B, elements 121 and 123), and the plurality of wavelength conversion sub-regions (Figure 10B, elements 121 and 123) respectively comprise different kinds of wavelength conversion substances (i.e. fluorescent powder layer; page 10, paragraph 0081, lines 16-20).
Hsieh et al. in combination with Chen et al. (US Pub. No. 2020/0073219 A1)  teaches the salient features of the present invention as explained above, except (regarding claims 4 and 19) a covering angle of the wavelength conversion region of the wavelength conversion wheel in a circumferential direction is 360 degrees and (regarding claims 5 and 20) the wavelength conversion region includes only one kind of wavelength conversion substance.
Yamada et al. (US Pub. No. 2016/0334695 A1) discloses:
Regarding claims 4 and 19, a covering angle of the wavelength conversion region (Figure 21, element 42Ga) of the wavelength conversion wheel (Figure 21, element 42G) in a circumferential direction is 360 degrees (clearly illustrated in Figure 21).
Regarding claims 5 and 20, the wavelength conversion region (Figure 21, element 42Ga) includes only one kind of wavelength conversion substance (i.e. phosphor; page 21, paragraph 0466, lines 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength conversion region disclosed by Yamada et al. in combination with Hsieh et al. and Chen et al.’s invention for the purpose of providing a light source device having reduced local light saturation of a phosphor while reducing the increase in the number of optical components (Yamada et al., page 1, paragraph 0010, lines 1-3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Chen et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) teaches the salient features of the present invention as explained above except an optical element including a first portion and a second portion, the first portion is configured to allow the first excitation beam to pass through, and the second portion is configured to reflect the second excitation beam.
Chen et al. (US Pub. No. 2020/0073219 A1) discloses an optical element (Figure 15A, element 790) including a first portion (Figure 15A, element 792) and a second portion (Figure 15A, element 794), the first portion (i.e. transmissive portion; Figure 15A, element 792) is configured to allow the first excitation beam (Figure 15A, element EB1) to pass through (clearly illustrated in Figure 15A), and the second portion (i.e. reflexive portion; Figure 15A, element 794) is configured to reflect the second excitation beam (i.e. light beam emitted by element 780 in Figure 15A).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in combination with Chen et al. as applied to claims 1-3, 7, 9-10, 17-18  above, and further in view of Yang et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) in combination with Chen et al. (US Pub. No. 2020/0073219 A1) teaches the salient features of the present invention as explained above except a dichroic element disposed between the transflective element and the wavelength conversion wheel, wherein the dichroic element allows the first portion beam to pass through, so as to transmit the first portion beam to the wavelength conversion wheel, and the dichroic element reflects the converted beam transmitted from the wavelength conversion wheel, so as to transmit the converted beam to the filter wheel.
Yang et al. (US Pub. No. 2018/0284586 A1) discloses a dichroic element (Figure 8, element 210) disposed between the transflective element (Figure 8, element 203) and the wavelength conversion wheel (Figure 8, element 202), wherein the dichroic element (Figure 8, element 210) allows the first portion beam (Figure 8, element L1) to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a dichroic element disposed between the transflective element and the wavelength conversion wheel, wherein the dichroic element allows the first portion beam to pass through, so as to transmit the first portion beam to the wavelength conversion wheel, and the dichroic element reflects the converted beam transmitted from the wavelength conversion wheel, so as to transmit the converted beam to the filter wheel as shown by Yang et al. in combination with Hsieh et al. and Chen et al.’s invention for the purpose of providing an illumination system for reducing the number of optical elements and thereby reducing the cost and volume of the apparatus (Yang et al., page 1, paragraph 0008, lines 1-3).
Claims 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in combination with Chen et al. and Yang et al. as applied to claim 11  above, and further in view of Yamagishi et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) discloses:
Regarding claim 13, a wavelength of the first excitation beam (Figure 8A, element B1; page 3, paragraph 0033, lines 3-5) is different from a wavelength of the second excitation beam (Figure 8A, element B4; page 4, paragraph 0040, lines 2-4).
Regarding claim 16, the dichroic element (i.e. dichroic mirror; Figure 6, element BC1) allows the third excitation beam (Figure 6, element B5) to pass through (clearly illustrated in Figure 6), so as to transmit the third excitation beam (Figure 6, element B5) to the filter wheel (i.e. filtering module is a color wheel [page 6, paragraph 0047, lines 1-2]; Figure 6, element M2).
Hsieh et al. in combination with Chen et al. (US Pub. No. 2020/0073219 A1) and Yang et al. (US Pub. No. 2018/0284586 A1) teaches the salient features of the present invention as explained above except (regarding claim 12) a second excitation light source, the second excitation light source being configured to emit a second excitation beam and a third excitation beam, wherein the second excitation beam is transmitted to the transflective element, and the third excitation beam is transmitted to the dichroic element.
Yamagishi et al. (US Pub. No. 2011/0234923 A1) discloses a second excitation light source (Figure 1, element 100), the second excitation light source being configured to emit a second excitation beam (i.e. beam emitted by element 101 in Figure 1) and a third excitation beam (i.e. beam emitted by element 102 in Figure 1), wherein the second excitation beam (i.e. beam emitted by element 101 in Figure 1) is transmitted to the transflective element (Figure 1, element 105), and the third excitation beam (i.e. beam emitted by element 102 in Figure 1) is transmitted to the dichroic element (Figure 1, element 111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second excitation light source, the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in combination with Chen et al. and Yang et al. as applied to claims 11-13 and 16 above, and further in view of Yamagishi et al.
Hsieh et al. (US Pub. No. 2018/0173087 A1) in combination with Chen et al. (US Pub. No. 2020/0073219 A1) and Yang et al. (US Pub. No. 2018/0284586 A1) teaches the salient features of the present invention as explained above except a wavelength of the first excitation beam is the same as a wavelength of the third excitation beam.
Yamagishi et al. (US Pub. No. 2011/0234923 A1) discloses a wavelength of the first excitation beam (i.e. blue light [page 2, paragraph 0036, lines 1-2]; Figure 1, element 123) is the same as a wavelength of the third excitation beam (i.e. blue light [page 2, paragraph 0034, line 3]; Figure 1, element 103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength of the first excitation beam is the same as a wavelength of the third excitation beam as shown by Yamagishi et al. in combination with Hsieh et al., Chen et al. and Yang et al.’s invention for the purpose of having a lighting device which combines light emitted from a plurality of light .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Yang et al. (US Pub. No. 2018/0284586 A1) discloses a dichroic element (Figure 8, element 210) disposed between the transflective element (Figure 8, element 203) and the wavelength conversion wheel (Figure 8, element 202), wherein the dichroic element (Figure 8, element 210) allows the first portion beam (Figure 8, element L1) to pass through, so as to transmit the first portion beam (Figure 8,element L1) to the wavelength conversion wheel (Figure 8, element 202), and the dichroic element (Figure 8, element 210) reflects the converted beam (i.e. beam converted by element 202 in Figure 8) transmitted from the wavelength conversion wheel (Figure 8, element 202), so as to transmit the converted beam to the filter wheel (Figure 8, element 209).  However, Yang et al. and the prior art of record neither shows nor suggests an illumination system wherein the transflective element allows a third portion beam of the second excitation beam to pass through, so as to transmit the third portion beam to the filter wheel, and the transflective element reflects a fourth .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (US Pub. No. 2013/0070205 A1) shows an illumination system including a first light source, a first rotation wheel, a first phosphor element, and a light combining element.  The first light source is capable of emitting a first color beam.  The first rotation wheel is disposed on a transmission path of the first color beam and includes a first transmissive region and a first reflective region.  The first transmissive region is capable of allowing the first color beam to pass through so as to form a first color transmissive beam.  The first reflective region is capable of reflecting the first color beam to form a first color reflective beam.  One of the first color transmissive and reflective beams excites the first phosphor element to form a second color beam.  The light combining element combines the second color beam and a beam originating from the other one of the first color transmissive and reflective beams.
Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device and a light source driving method thereof.  The projection device includes a light source module.  The light source driving method includes: driving a blue light source of a light source module to output a blue light beam at a first power and a second power respectively, and driving a red light source of the light source module to output a first red light beam at the first power and the second power respectively, wherein a color 
Liao et al. (US Pub. No. 2015/0362830 A1) teaches light source module including a light source, a wavelength conversion module, and a light combining unit.  The light source provides a beam.  The wavelength conversion module converts part of the beam into a wavelength conversion beam and reflects part of the beam.  The light combining unit is disposed between the light source and the wavelength conversion module and located on transmission paths of the beam and the wavelength conversion beam, and includes a splitting portion and a wavelength reflecting portion.  The beam is transmitted to the wavelength conversion module after passing through the splitting portion.  The splitting portion reflects the wavelength conversion beam.  Part of the beam is transmitted to the wavelength reflecting portion after reflected by the wavelength conversion module.  The wavelength reflecting portion reflects part of the beam to combine the beam and the wavelength conversion beam into an illumination beam.  A projection apparatus is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
01/08/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882